Citation Nr: 1207209	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO. 04-16 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether an overpayment of Chapter 30 educational assistance benefits in the calculated amount of $23,661.80 for the period from June 2001 to June 2003 was properly created.

2. Entitlement to waiver of the recovery of overpayment of Chapter 30 educational assistance benefits in the calculated amount of $23,661.80.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979 and from January 1983 to June 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 decision of the Education Center at the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO). The RO retroactively terminated the Veteran's Chapter 30 education benefits for the period from June 2001 to June 2003, resulting in an overpayment in the calculated amount of $23,661.80. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Pursuant to the appellant's request, a Central Office hearing before the Board was scheduled for January 9, 2007. However, while Counsel appeared as scheduled, he represented that that the Veteran could not attend the hearing due to the expense involved in traveling, and that he desired to present argument without testimony. 
This request by the Veteran's representative that the Board conduct a hearing without the Veteran present was denied on the basis of 38 C.F.R. § 20.700(b), i.e., that a hearing was for the purpose of obtaining relevant testimony, and that good cause for conducting a hearing only for the purpose of presenting argument was not shown. 

The Board issued a decision in August 2007 in which it found that the creation of the Veteran's debt to VA for the period from June 2001 to June 2003 was valid. The Board's August 2007 decision on the issue of whether creation of the Veteran's debt to VA for the period from June 2001 to June 2003 was valid was vacated by the Court of Appeals for Veterans Claims (Court) and remanded to the Board by a Memorandum Decision of the Court issued in May 2010.

In June 2011 the Veteran's representative requested a "Notice of Disagreement Hearing," and, in the event "the Muskogee RO continues to deny Appellant's evidence and/or fails to properly apply the Benefit of the Doubt Rule [38 U.S.C. § 5107(b)] then a Waiver Hearing is requested."  (Brackets in original.)  

These are not types of hearings recognized under VA laws or regulations. The Veteran's representative is a practicing attorney experienced in adjudications before VA and the Court of Appeals for Veterans Claims, and is charged with constructive knowledge of the laws and regulations applicable in this appeal. If he wishes to request a Regional Office or Board hearing he may submit a request for such a hearing. However, as he has been previously advised and as is clear from applicable regulation, such a hearing is generally afforded not for the purpose of argument only but is for providing the Veteran an opportunity to relate his contentions and personal knowledge regarding matters pertinent in the appeal. See, e.g., 38 C.F.R. § 20.700(b) (a hearing is for the purpose of obtaining relevant argument and testimony; it is generally anticipated that the appellant and witnesses, if any, will be present; a hearing will not normally be scheduled solely for the purpose of receiving argument from a representative.) 

In a "Supplemental Evidence and Argument" dated in October 2011, the Veteran's representative alleges Clear and Unmistakable Error in the adjudications currently on appeal. As the decisions on appeal are not yet finally adjudicated, however, the doctrine of CUE is not applicable. See 38 C.F.R. § 3.105(a); 38 C.F.R. § 20.1400.

The appeal is REMANDED to the RO in Muskogee, Oklahoma. VA will notify the Veteran if further action is required.


REMAND

In a May 2011 Board remand, the Board directed certain development and issuance of the supplemental statement of the case, with consideration of regulations pertinent to the Veteran's contentions and findings of the Court of Appeals of Veterans Claims (Court), on the matter of whether an overpayment of Chapter 30 educational assistance benefits in the calculated amount of $23,661.80 for the period from June 2001 to June 2003 was properly created.

In addition, the Board assumed appellate jurisdiction over the issue of entitlement to waiver of the recovery of overpayment of Chapter 30 educational assistance benefits in the calculated amount of $23,661.80, in light of circumstantial evidence, including information in a VA database indicating that a timely substantive appeal had been received in December 2008 in response to a December 2008 statement of the. See 38 U.S.C.A. § 7105(d)(3); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA may waive objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected). 

On remand, the Muskogee RO issued certain notice letters to the Veteran, as requested by the Board. Additionally, the RO obtained a June 2011 memorandum from the RO in Manila, the Republic of the Philippines, for the purposes of (1) providing evidence and relevant information to verify compliance with all regulations pertaining to conduct of education compliance surveys, and (2) stating  to what extent the regulations were or were not followed in finding that the Veteran did not attend classes according to the school's attendance policy.

In August 2011, the Muskogee RO issued a supplemental statement of the case, but only on the issue of entitlement to waiver of the recovery of overpayment of Chapter 30 educational assistance benefits in the calculated amount of $23,661.80. The matter of whether an overpayment of Chapter 30 educational assistance benefits in the calculated amount of $23,661.80 for the period from June 2001 to June 2003 was properly created was not readjudicated prior to returning the claims file to the Board for appellate consideration. 

The case must be returned to the RO for readjudication of the matter of creation of the debt and issuance of a supplemental statement of the case, as requested in the Board's May 2011 remand. See 38 C.F.R. § 19.31 (supplemental statement of the case); Stegall v. West, 11 Vet. App. 268, 271 (1998) ("a remand by . . . the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.").

Some aspects of the Board's May 2011 remand instructions will be repeated or emphasized below, as substantial compliance with certain aspects of the remand instructions was not achieved.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's attorney submitted with his correspondence dated in October 2011 documents, including hearing transcripts, regarding other claimants seeking benefits before VA. The submission of materials in individual files, containing the names of other veterans, violates the Privacy Act, 5 U.S.C.A. § 552a, and VA regulations. 

THE RO MUST ADVISE THE VETERAN'S COUNSEL, AND THE VETERAN'S COUNSEL IS HERE ADVISED, THAT NO FURTHER EVIDENCE WILL BE ACCEPTED CONTAINING THE NAMES OR ANY OTHER IDENTIFYING INFORMATION, OF ANY OTHER OF THE NAMED INDIVIDUALS THAT WERE THE SUBJECT OF THE INVESTIGATION THAT GAVE RISE TO THIS ACTION. 

WITHIN THESE GUIDELINES, THE RO MAY RETURN THE MATERIALS SUBMITTED WITH CORRESPONDENCE SIGNED AND DATED BY THE VETERAN'S ATTORNEY ON OCTOBER 26, 2010, TO AFFORD THE APPELLANT THROUGH COUNSEL A PERIOD OF 60 DAYS TO REDACT ANY MATERIALS. IN THE EVENT HE ATTEMPTS TO RESUBMIT ANY SUCH MATERIAL WITHOUT APPROPRIATE REDACTION, THE MATERIALS ARE TO BE RETURNED WITHOUT FURTHER DIRECTIVE AND ARE NOT TO BE CONSIDERED AS EVIDENCE IN THIS APPEAL.
 
2. Obtain and associate with the Veteran's file copies of all additional documentation available pertaining to the OIG's February 2003 finding of fraud that might be pertinent to the present appeal, including, but not limited to, copies of any relevant correspondence sent in by witnesses/veterans at RMTU, documentation of any interviews that might bear on the outcome of the Veteran's case, and copies of any pertinent grade summaries. THE DOCUMENTATION MAY BE REDACTED AS NECESSARY TO ENSURE THE PRIVACY OF OTHERS, BUT MUST INCLUDE ALL REFERENCES TO THIS CLAIMANT SO AS TO ALLOW PROPER REVIEW OF THE FACTS WITH RESPECT TO HIS SPECIFIC CASE. 

IF NO FURTHER PERTINENT EVIDENCE IS AVAILABLE OR CAN BE OBTAINED, THAT FACT MUST BE DOCUMENTED. 

3. Assemble all evidence in VA's possession, in an organized manner (but with materials redacted or omitted to the extent necessary under the laws of the United States), TO SPECIFICALLY INDICATE THAT THE VETERAN IN THIS MATTER DID OR DID NOT ATTEND CLASSES OR MAINTAIN SATISFACTORY PROGRESS AT RAMON MAGSAYSAY TECHNOLOGICAL UNIVERSITY (RMTU) DURING THE PERIOD FROM JUNE 2001 TO JUNE 2003 TO EARN A DIPLOMA IN AGRICULTURAL TECHNOLOGY. The information must be associated with the claims file, and a copy of the evidence must be provided to the Veteran if so requested.


IF NO FURTHER PERTINENT EVIDENCE IS AVAILABLE OR CAN BE OBTAINED, THAT FACT MUST BE DOCUMENTED. 

4. Assemble all evidence in VA's possession, in an organized manner, to indicate whether, in connection with the award of VA benefits to the Veteran, the Veteran or the school received payment of VA benefits based on the willful submission of a false or misleading claim, or that the Veteran with the complicity of the school or other person submitted such a claim. See 38 C.F.R. § 21.4006.

IF NO FURTHER PERTINENT EVIDENCE IS AVAILABLE OR CAN BE OBTAINED, THAT FACT MUST BE DOCUMENTED. 

5. The Board requests that the RO in Manila, the Republic of the Philippines, which conducted an Education Compliance Survey in October 2002 and February 2003 in this matter, and provided a memorandum to the Muskogee RO in June 2011, provide all EVIDENCE RELEVANT TO WHETHER IT COMPLIED WITH REGULATIONS PERTAINING TO EDUCATION COMPLIANCE SURVEYS AND THE EXTENT TO WHICH SUCH REGULATIONS WERE OR WERE NOT FOLLOWED IN FINDING THAT THE VETERAN HAD NOT ATTENDED CLASSES AT RAMON MAGSAYSAY TECHNOLOGICAL UNIVERSITY (RMTU) DURING THE PERIOD FROM JUNE 2001 TO JUNE 2003 TO EARN A DIPLOMA IN AGRICULTURAL TECHNOLOGY.



IF NO FURTHER PERTINENT EVIDENCE IS AVAILABLE OR CAN BE OBTAINED, THAT FACT MUST BE DOCUMENTED. 

The RO is informed that with respect to the Education Compliance Surveys conducted in this matter the Veteran's representative has alleged violations of 38 C.F.R. §§ 21.753 (Progress and Conduct), insofar as he alleges that the Veteran attended his classes according to the long-standing attendance policy of RMTU; 21.7056(d) (Attendance Records), insofar as the regulations state that nothing in section 38 C.F.R. Part 21 shall be construed as requiring any institution of higher learning to maintain daily attendance records for any course leading to a standard college degree; 21.435(g) (re: unsatisfactory progress); 21.4253(d)(2) and (4) (re: requirement that school keep adequate records and that school policy relative to standards of progress must be specific enough to determine the point in time when education benefits should be discontinued); 21.4254(c)(7) (adequate records as prescribed by State approving agency are kept to show attendance and progress or grades, and satisfactory standards related to attendance, progress, and conduct are enforced); and § 21.4277 (Discontinuance: Unsatisfactory Progress, Conduct, and Attendance). See Brief of the Appellant, In the United States Court of Appeals for Veterans Claims, dated June 11, 2009.

6. If the Veteran requests a Board or RO hearing, and if, for example, it is the case that the Veteran is in the Republic of the Philippines and his attorney is in Arkansas, the RO must investigate the feasibility of scheduling a 2-way or 3-way videoconference hearing by which a Veterans Law Judge at the Board or an RO Hearing Officer (depending on the type of hearing), the Veteran, and the Veteran's representative might be present for the hearing.

7. Readjudicate the issues on appeal, with due consideration that the issue of whether an overpayment of chapter 30 educational assistance benefits in the calculated amount of $23,661.80 for the period from June 2001 to June 2003 was properly created was not addressed in an August 2011 supplemental statement of the case. 

(a) The issues to be readjudicated are:

(i) WHETHER AN OVERPAYMENT OF CHAPTER 30 EDUCATIONAL ASSISTANCE BENEFITS IN THE CALCULATED AMOUNT OF $23,661.80 FOR THE PERIOD FROM JUNE 2001 TO JUNE 2003 WAS PROPERLY CREATED, and

(ii) Entitlement to waiver of the recovery of overpayment of Chapter 30 educational assistance benefits in the calculated amount of $23,661.80.

(b) If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and an appropriate period of time for response.

(i) THE SSOC MUST INCLUDE CONSIDERATION OF THE FOLLOWING SECTIONS OF 38 C.F.R. PART 21:  38 C.F.R. §§ 21.4006 (false or misleading statements-"payments may not be based on false statements"), 21.4210 (suspension and discontinuance of educational assistance payments, and of enrollments for pursuit of approved courses), 21.7070 (entitlement), 21.7130 (re: payment of educational assistance), 21.7133 (suspension and discontinuance of payments), 21.7135 (discontinuance dates), and 21.7158 (false, late, or missing reports).

(ii) THE SSOC MUST FURTHER INCLUDE CONSIDERATION OF THE FOLLOWING REGULATIONS REFERENCED BY THE VETERAN'S REPRESENTATIVE, AS DISCUSSED AT GREATER LENGTH IN NUMBERED ACTION PARAGRAPH (5), above: 38 C.F.R. §§ 21.753 (Progress and Conduct); 21.7056(d) (Attendance Records);  21.435(g) (re:unsatisfactory progress); 21.4253(d)(2) and (4) (re: requirement that school keep adequate records and that school policy relative to standards of progress must be specific enough to determine the point in time when education benefits should be discontinued); 21.4254(c)(7) (adequate records as prescribed by State approving agency are kept to show attendance and progress or grades, and satisfactory standards related to attendance, progress, and conduct are enforced); and § 21.4277 (Discontinuance: Unsatisfactory Progress, Conduct, and Attendance). 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

